UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6233


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SCOTT SHIFFLETT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (5:02-cr-70019-jct-10; 7:06-cv-00404-jct-mfu)


Submitted:    August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Scott Shifflett,      Appellant Pro Se.      Craig        Jon Jacobsen,
Assistant United       States  Attorney, Roanoke,         Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Scott Shifflett seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.    The order is not appealable unless a circuit justice or

judge     issues   a    certificate       of    appealability.           28     U.S.C.

§ 2253(c)(1) (2006).         A certificate of appealability will not

issue     absent   “a   substantial        showing       of    the    denial    of    a

constitutional     right.”         28    U.S.C.       § 2253(c)(2)     (2006).        A

prisoner     satisfies      this        standard       by     demonstrating         that

reasonable    jurists     would     find       that    any    assessment       of    the

constitutional     claims    by    the    district      court    is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.              Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                            We have

independently reviewed the record and conclude Shifflett has not

made the requisite showing.             Accordingly, we deny a certificate

of appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           DISMISSED




                                          2